Shea, J.,
concurring. Although I agree with the result, I believe that all the testimony concerning the physiological effects of cocaine should have been excluded from evidence, not just the portion concerning the risk of “instantaneous death.” The practical effect of this evidence is to emphasize the seriousness of the crime, i.e., that cocaine causes a “very intense physiological reaction,” in the hope that jurors will be more likely to convict in order to do something about the drug problem. Such evidence does have an emotional impact favorable to the prosecution regardless of its relevance to the issues. Our approval of such testimony as relevant is likely to result in the use of similar testimony in other drug cases, because prosecutors believe it helps them to obtain convictions.
The majority opinion finds the evidence of the physiological effects of cocaine relevant to prove the intention of the defendant to sell the cocaine in his possession because it demonstrates that cocaine creates a pleasurable sensation and thus is a “desirable commodity” sought by drug users. That there is a market for cocaine is so widely known that it would have been a subject for judicial notice, if the prosecutor had sought only to establish that fact. It is inconceivable that any juror *527in these times would be unaware of the marketability of cocaine, despite the risk of punishment for its use.
If the minimal relevance of this evidence is balanced against its potential for prejudice, the trial court, in my view, could not reasonably have concluded that the former outweighed the latter. Other courts have reached the same conclusion with respect to the relevance of testimony concerning the physiological effects of illegal drugs in prosecutions involving their sale or possession. United States v. Anderson, 584 F.2d 849, 852 (6th Cir. 1978) (“The effects of a drug, no matter how alarming, are wholly irrelevant to the only issue in this case, which is whether [the defendants] participated in a conspiracy to import marijuana.”); United States v. Greene, 548 F.2d 1261, 1270 (6th Cir. 1977) (“Such facts may be highly relevant in assessing the need for controlling the drug, but at trial they did not tend to prove a conspiracy charge. They could only serve to prejudice the jury.”); Smith v. Commonwealth, 223 Va. 721, 724, 292 S.E.2d 362 (1982) (“To permit evidence respecting extreme horrors which may result from the use of illegal substances diverts the jury from its principal inquiry and injects an element of passion into the trial prejudicial to the accused.”).
I agree, nevertheless, with the ultimate conclusion of the majority that the physiological evidence, even with the inclusion of the “instantaneous death” portion, was not so prejudicial as to indicate that the outcome of the trial would probably have been different if this evidence had been excluded.